Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 1 of 24 Page ID #:771
   PJJ-00001-5-INTERROGATORY


   The SECURITIES AND EXCHANGE COMMISSION has no contract with Patrick Johnson, that
   was knowingly, willingly and voluntarily entered into with a wet ink autograph allowing the
   SECURITIES AND EXCHANGE COMMISSION to violate rights under color of law.
   Admit ____ Deny ____

   INTERROGATORY:
   The SECURITIES AND EXCHANGE COMMISSION operates under color of law vs. constitutional law.
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
   Bar No. 295576) are sworn to the BRITISH ACCREDITATION REGISTRY et al, which is foreign to the
   United States of America (Major).
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
   Bar No. 295576) have not disclosed that they are operating in admiralty jurisdiction and not
   constitutional.
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
   Bar No. 295576) secretly created a trust(s) and gave the trust(s) names similar to the names of the alleged
   DEFENDANTS with the full intention to deceive the alleged DEFENDANTS into unknowingly,
   unwillingly and involuntarily taking fiduciary responsibility for the trust(s) that were created without full
   disclosure, which, among many things, violates the Clean Hands Doctrine
   Admit ____ Deny ____

   INTERROGATORY:
   When the UNITED STATES OF AMERICA (minor) and/or any of its agents or agencies declares that
   one of its creations, namely an ens legis, owes a debt, the UNITED STATES OF AMERICA is obligated
   to settle and/or discharge declared debts, public and private, dollar for dollar per the UNITED STATES
   CONGRESSIONAL expressed promise with HOUSE JOINT RESOLUTION 192 of 1933.
   Admit ____ Deny ____

   INTERROGATORY:
   The SECURITIES AND EXCHANGE COMMISSION prevented NVC FUND, LLC’S from reaping
   anticipated returns of $210,000,000 from activities during 2017 – 2020.
   Admit ____ Deny ____

   INTERROGATORY:
   The SECURITIES AND EXCHANGE COMMISSION deposed Standard and Partners regarding Case
   No. 2:20-cv-08985 with no rebuttal to the accuracy of the report or the valuation amounts.
   Admit ____ Deny ____
   INTERROGATORY:



                                                                                                  2 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 2 of 24 Page ID #:772
   PJJ-00001-5-INTERROGATORY


   “The attorneys for the SECURITIES AND EXCHANGE COMMISSION are herein asked to deliver
   Patrick Johnson certified copies of their signed and sworn statements pursuant to the Foreign Agent
   Registration Act of 1938”, This statement is on this page.
   Admit ____ Deny ____

   INTERROGATORY:
   “The attorneys for the SECURITIES AND EXCHANGE COMMISSION are herein demanded to cease
   and desist until certified copies of their signed and sworn statements pursuant to the Foreign Agent
   Registration Act of 1938 have been received by Patrick Johnson, This statement is on this page.
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and MANUEL VAZQUEZ (Cal. Bar
   No. 295576) are now aware that if anyone associated with the PATRICK JOHNSON ESTATE comes to
   the venue referred to as a courtroom, everyone required to sign a sworn statement pursuant to the Foreign
   Agent Registration Act of 1938 will be required in open court to deliver certified copies of those
   statements.
   Admit ____ Deny ____

   INTERROGATORY:
   Liability and default are just outcomes for any person dealing deceptively, fraudulently and with unclean
   hands, even if it’s the attorneys and agents of and for the SECURITIES AND EXCHANGE
   COMMISSION.
   Admit ____ Deny ____

   INTERROGATORY:
   The SECURITIES AND EXCHANGE COMMISSION and the U.S. SECURITIES AND EXCHANGE
   COMMISSION are two separate corporations.
   Admit ____ Deny ____

   INTERROGATORY:
   Neither Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel, MANUEL VAZQUEZ (Cal. Bar No.
   295576) Michele Wein Layne, Regional Director, Katherine E. Zoladz, Associate Regional Director,
   Amy J. Longo, Regional Trail Counsel, U.S. SECURITIES AND EXCHANGE COMMISSION nor the
   SECURITIES AND EXCHANGE COMMISSION have a valid contract between themselves and any
   entity of the PATRICK JOHNSON ESTATE whatsoever, nor have any of them been injured by the estate
   herein mentioned, therefore, are fraudulent and unclean in their declaration to be plaintiffs in this matters.
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel, MANUEL VAZQUEZ (Cal. Bar No.
   295576) U.S. SECURITIES AND EXCHANGE COMMISSION nor the SECURITIES AND
   EXCHANGE COMMISSION are attorneys for the plaintiffs and therefore cannot admit evidence into the
   court.
   Admit ____ Deny ____




                                                                                                   3 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 3 of 24 Page ID #:773
   PJJ-00001-5-INTERROGATORY


   You have 30 days to respond, failure to respond is your agreement to dismiss this case and the alleged
   debt and to honor the claim and cease and desist any and all contact with any facet of the PATRICK
   JOHNSON ESTATE ad infinitum, per 49 CFR 604.22.


   Dated: ___________________                  I affirm to God my answers are true and correct,




                                               Amy J. of the Longo Family




                                                                                              4 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 4 of 24 Page ID #:774
   PJJ-00001-5-INTERROGATORY




                                                                     5 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 5 of 24 Page ID #:775
   PJJ-00001-5-INTERROGATORY



   Creditors: Patrick Johnson, PATRICK JOHNSON the ens legis         )
                                                                     )
               VS.                                                   )
                                                                     )   Case No. 2:20-cv-08985
   Debtors:    Michael R. of the Sew Hoy House,                      )
               MICHAEL R. SEW HOY (Cal. Bar No. 243391),             )   INTERROGATORY
               444 S. Flower Street, Suite 900                       )   DISCOVERY REGARDING
               Los Angeles, California 90071                         )   THE DEPRIVATION OF
               Telephone: (323) 965-3998                             )   RIGHTS UNDER COLOR OF
                                                                     )   LAW, VIOLATING THE
                                                                     )   CLEAN HANDS DOCTRINE
                                                                     )   AND VIOLATING THE
                                                                     )   FOREIGN AGENT
                                                                     )   REGISTRATION ACT OF 1938
                                                                     )
                                                                     )
                                                                     )

   INTERROGATORY DISCOVERY REGARDING THE DEPRIVATION OF RIGHTS UNDER COLOR
   OF LAW, VIOLATING THE CLEAN HANDS DOCTRINE AND VIOLATING THE FOREIGN
   AGENT REGISTRATION ACT OF 1938


   INTERROGATORY:
   Federal Rules of Civil Procedures, Rule 37 imposes liability on anyone who fails to make disclosures or
   to cooperate in discovery.
   Admit ____ Deny ____

   INTERROGATORY:
   The UNITED STATES is a federal corporation and not the dejure constitutional government per 28 USC
   3002 §§ 15(A).
   Admit ____ Deny ____

   INTERROGATORY:
   The UNITED STATES federal corporation commissioned the SECURITIES AND EXCHANGE
   COMMISSION per 28 USC 3002 §§ 15(B).
   Admit ____ Deny ____

   INTERROGATORY:
   42 U.S.C. Subsection 242 imposes liability on anyone who, under color of law, deprives any person “of
   any rights, privileges or immunities secured by the Constitution and laws.”
   Admit ____ Deny ____

   INTERROGATORY:
   Color of law means the appearance or semblance, without the substance, of legal right. State v. Brechler,
   185 Wis. 599, 202 N.W. 144, 148; and all agents and agencies of the UNITED STATES are now liable to
   us under 42 U.S.C. subsection 1983.
   Admit ____ Deny ____

   INTERROGATORY:
                                                                                               1 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 6 of 24 Page ID #:776
   PJJ-00001-5-INTERROGATORY


   The SECURITIES AND EXCHANGE COMMISSION has no contract with Patrick Johnson, that
   was knowingly, willingly and voluntarily entered into with a wet ink autograph allowing the
   SECURITIES AND EXCHANGE COMMISSION to violate rights under color of law.
   Admit ____ Deny ____

   INTERROGATORY:
   The SECURITIES AND EXCHANGE COMMISSION operates under color of law vs. constitutional law.
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
   Bar No. 295576) are sworn to the BRITISH ACCREDITATION REGISTRY et al, which is foreign to the
   United States of America (Major).
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
   Bar No. 295576) have not disclosed that they are operating in admiralty jurisdiction and not
   constitutional.
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
   Bar No. 295576) secretly created a trust(s) and gave the trust(s) names similar to the names of the alleged
   DEFENDANTS with the full intention to deceive the alleged DEFENDANTS into unknowingly,
   unwillingly and involuntarily taking fiduciary responsibility for the trust(s) that were created without full
   disclosure, which, among many things, violates the Clean Hands Doctrine
   Admit ____ Deny ____

   INTERROGATORY:
   When the UNITED STATES OF AMERICA (minor) and/or any of its agents or agencies declares that
   one of its creations, namely an ens legis, owes a debt, the UNITED STATES OF AMERICA is obligated
   to settle and/or discharge declared debts, public and private, dollar for dollar per the UNITED STATES
   CONGRESSIONAL expressed promise with HOUSE JOINT RESOLUTION 192 of 1933.
   Admit ____ Deny ____

   INTERROGATORY:
   The SECURITIES AND EXCHANGE COMMISSION prevented NVC FUND, LLC’S from reaping
   anticipated returns of $210,000,000 from activities during 2017 – 2020.
   Admit ____ Deny ____

   INTERROGATORY:
   The SECURITIES AND EXCHANGE COMMISSION deposed Standard and Partners regarding Case
   No. 2:20-cv-08985 with no rebuttal to the accuracy of the report or the valuation amounts.
   Admit ____ Deny ____

   INTERROGATORY:


                                                                                                  2 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 7 of 24 Page ID #:777
   PJJ-00001-5-INTERROGATORY


   “The attorneys for the SECURITIES AND EXCHANGE COMMISSION are herein asked to deliver
   Patrick Johnson certified copies of their signed and sworn statements pursuant to the Foreign Agent
   Registration Act of 1938”, This statement is on this page.
   Admit ____ Deny ____

   INTERROGATORY:
   “The attorneys for the SECURITIES AND EXCHANGE COMMISSION are herein demanded to cease
   and desist until certified copies of their signed and sworn statements pursuant to the Foreign Agent
   Registration Act of 1938 have been received by Patrick Johnson, This statement is on this page.
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and MANUEL VAZQUEZ (Cal. Bar
   No. 295576) are now aware that if anyone associated with the PATRICK JOHNSON ESTATE comes to
   the venue referred to as a courtroom, everyone required to sign a sworn statement pursuant to the Foreign
   Agent Registration Act of 1938 will be required in open court to deliver certified copies of those
   statements.
   Admit ____ Deny ____

   INTERROGATORY:
   Liability and default are just outcomes for any person dealing deceptively, fraudulently and with unclean
   hands, even if it’s the attorneys and agents of and for the SECURITIES AND EXCHANGE
   COMMISSION.
   Admit ____ Deny ____

   INTERROGATORY:
   The SECURITIES AND EXCHANGE COMMISSION and the U.S. SECURITIES AND EXCHANGE
   COMMISSION are two separate corporations.
   Admit ____ Deny ____

   INTERROGATORY:
   Neither Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel, MANUEL VAZQUEZ (Cal. Bar No.
   295576) Michele Wein Layne, Regional Director, Katherine E. Zoladz, Associate Regional Director,
   Amy J. Longo, Regional Trail Counsel, U.S. SECURITIES AND EXCHANGE COMMISSION nor the
   SECURITIES AND EXCHANGE COMMISSION have a valid contract between themselves and any
   entity of the PATRICK JOHNSON ESTATE whatsoever, nor have any of them been injured by the estate
   herein mentioned, therefore, are fraudulent and unclean in their declaration to be plaintiffs in this matters.
   Admit ____ Deny ____

   INTERROGATORY:
   Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
   ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel, MANUEL VAZQUEZ (Cal. Bar No.
   295576) U.S. SECURITIES AND EXCHANGE COMMISSION nor the SECURITIES AND
   EXCHANGE COMMISSION are attorneys for the plaintiffs and therefore cannot admit evidence into the
   court.
   Admit ____ Deny ____




                                                                                                   3 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 8 of 24 Page ID #:778
   PJJ-00001-5-INTERROGATORY


   You have 30 days to respond, failure to respond is your agreement to dismiss this case and the alleged
   debt and to honor the claim and cease and desist any and all contact with any facet of the PATRICK
   JOHNSON ESTATE ad infinitum, per 49 CFR 604.22.


   Dated: ___________________                  I affirm to God my answers are true and correct,




                                               Michael R. of the Sew Hoy Family




                                                                                              4 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 9 of 24 Page ID #:779
   PJJ-00001-5-INTERROGATORY




                                                                     5 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 10 of 24 Page ID
                                 #:780
 PJJ-00001-5-INTERROGATORY



 Creditors: Patrick Johnson, PATRICK JOHNSON the ens legis         )
                                                                   )
             VS.                                                   )
                                                                   )   Case No. 2:20-cv-08985
 Debtors:    Manuel of the Vazquez House,                          )
             MANUEL VAZQUEZ (Cal. Bar No. 295576)                  )   INTERROGATORY
             444 S. Flower Street, Suite 900                       )   DISCOVERY REGARDING
             Los Angeles, California 90071                         )   THE DEPRIVATION OF
             Telephone: (323) 965-3998                             )   RIGHTS UNDER COLOR OF
                                                                   )   LAW, VIOLATING THE
                                                                   )   CLEAN HANDS DOCTRINE
                                                                   )   AND VIOLATING THE
                                                                   )   FOREIGN AGENT
                                                                   )   REGISTRATION ACT OF 1938
                                                                   )
                                                                   )
                                                                   )

 INTERROGATORY DISCOVERY REGARDING THE DEPRIVATION OF RIGHTS UNDER COLOR
 OF LAW, VIOLATING THE CLEAN HANDS DOCTRINE AND VIOLATING THE FOREIGN
 AGENT REGISTRATION ACT OF 1938


 INTERROGATORY:
 Federal Rules of Civil Procedures, Rule 37 imposes liability on anyone who fails to make disclosures or
 to cooperate in discovery.
 Admit ____ Deny ____

 INTERROGATORY:
 The UNITED STATES is a federal corporation and not the dejure constitutional government per 28 USC
 3002 §§ 15(A).
 Admit ____ Deny ____

 INTERROGATORY:
 The UNITED STATES federal corporation commissioned the SECURITIES AND EXCHANGE
 COMMISSION per 28 USC 3002 §§ 15(B).
 Admit ____ Deny ____

 INTERROGATORY:
 42 U.S.C. Subsection 242 imposes liability on anyone who, under color of law, deprives any person “of
 any rights, privileges or immunities secured by the Constitution and laws.”
 Admit ____ Deny ____

 INTERROGATORY:
 Color of law means the appearance or semblance, without the substance, of legal right. State v. Brechler,
 185 Wis. 599, 202 N.W. 144, 148; and all agents and agencies of the UNITED STATES are now liable to
 us under 42 U.S.C. subsection 1983.
 Admit ____ Deny ____

 INTERROGATORY:
                                                                                             1 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 11 of 24 Page ID
                                 #:781
 PJJ-00001-5-INTERROGATORY


 The SECURITIES AND EXCHANGE COMMISSION has no contract with Patrick Johnson, that
 was knowingly, willingly and voluntarily entered into with a wet ink autograph allowing the
 SECURITIES AND EXCHANGE COMMISSION to violate rights under color of law.
 Admit ____ Deny ____

 INTERROGATORY:
 The SECURITIES AND EXCHANGE COMMISSION operates under color of law vs. constitutional law.
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
 Bar No. 295576) are sworn to the BRITISH ACCREDITATION REGISTRY et al, which is foreign to the
 United States of America (Major).
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
 Bar No. 295576) have not disclosed that they are operating in admiralty jurisdiction and not
 constitutional.
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
 Bar No. 295576) secretly created a trust(s) and gave the trust(s) names similar to the names of the alleged
 DEFENDANTS with the full intention to deceive the alleged DEFENDANTS into unknowingly,
 unwillingly and involuntarily taking fiduciary responsibility for the trust(s) that were created without full
 disclosure, which, among many things, violates the Clean Hands Doctrine
 Admit ____ Deny ____

 INTERROGATORY:
 When the UNITED STATES OF AMERICA (minor) and/or any of its agents or agencies declares that
 one of its creations, namely an ens legis, owes a debt, the UNITED STATES OF AMERICA is obligated
 to settle and/or discharge declared debts, public and private, dollar for dollar per the UNITED STATES
 CONGRESSIONAL expressed promise with HOUSE JOINT RESOLUTION 192 of 1933.
 Admit ____ Deny ____

 INTERROGATORY:
 The SECURITIES AND EXCHANGE COMMISSION prevented NVC FUND, LLC’S from reaping
 anticipated returns of $210,000,000 from activities during 2017 – 2020.
 Admit ____ Deny ____

 INTERROGATORY:
 The SECURITIES AND EXCHANGE COMMISSION deposed Standard and Partners regarding Case
 No. 2:20-cv-08985 with no rebuttal to the accuracy of the report or the valuation amounts.
 Admit ____ Deny ____
 INTERROGATORY:



                                                                                                2 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 12 of 24 Page ID
                                 #:782
 PJJ-00001-5-INTERROGATORY


 “The attorneys for the SECURITIES AND EXCHANGE COMMISSION are herein asked to deliver
 Patrick Johnson certified copies of their signed and sworn statements pursuant to the Foreign Agent
 Registration Act of 1938”, This statement is on this page.
 Admit ____ Deny ____

 INTERROGATORY:
 “The attorneys for the SECURITIES AND EXCHANGE COMMISSION are herein demanded to cease
 and desist until certified copies of their signed and sworn statements pursuant to the Foreign Agent
 Registration Act of 1938 have been received by Patrick Johnson, This statement is on this page.
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and MANUEL VAZQUEZ (Cal. Bar
 No. 295576) are now aware that if anyone associated with the PATRICK JOHNSON ESTATE comes to
 the venue referred to as a courtroom, everyone required to sign a sworn statement pursuant to the Foreign
 Agent Registration Act of 1938 will be required in open court to deliver certified copies of those
 statements.
 Admit ____ Deny ____

 INTERROGATORY:
 Liability and default are just outcomes for any person dealing deceptively, fraudulently and with unclean
 hands, even if it’s the attorneys and agents of and for the SECURITIES AND EXCHANGE
 COMMISSION.
 Admit ____ Deny ____

 INTERROGATORY:
 The SECURITIES AND EXCHANGE COMMISSION and the U.S. SECURITIES AND EXCHANGE
 COMMISSION are two separate corporations.
 Admit ____ Deny ____

 INTERROGATORY:
 Neither Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel, MANUEL VAZQUEZ (Cal. Bar No.
 295576) Michele Wein Layne, Regional Director, Katherine E. Zoladz, Associate Regional Director,
 Amy J. Longo, Regional Trail Counsel, U.S. SECURITIES AND EXCHANGE COMMISSION nor the
 SECURITIES AND EXCHANGE COMMISSION have a valid contract between themselves and any
 entity of the PATRICK JOHNSON ESTATE whatsoever, nor have any of them been injured by the estate
 herein mentioned, therefore, are fraudulent and unclean in their declaration to be plaintiffs in this matters.
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel, MANUEL VAZQUEZ (Cal. Bar No.
 295576) U.S. SECURITIES AND EXCHANGE COMMISSION nor the SECURITIES AND
 EXCHANGE COMMISSION are attorneys for the plaintiffs and therefore cannot admit evidence into the
 court.
 Admit ____ Deny ____




                                                                                                 3 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 13 of 24 Page ID
                                 #:783
 PJJ-00001-5-INTERROGATORY


 You have 30 days to respond, failure to respond is your agreement to dismiss this case and the alleged
 debt and to honor the claim and cease and desist any and all contact with any facet of the PATRICK
 JOHNSON ESTATE ad infinitum, per 49 CFR 604.22.


 Dated: ___________________                  I affirm to God my answers are true and correct,




                                             Manuel of the Vazquez Family




                                                                                            4 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 14 of 24 Page ID
                                 #:784
 PJJ-00001-5-INTERROGATORY




                                                                  5 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 15 of 24 Page ID
                                 #:785
 PJJ-00001-5-INTERROGATORY



 Creditors: Patrick Johnson, PATRICK JOHNSON the ens legis         )
                                                                   )
             VS.                                                   )
                                                                   )   Case No. 2:20-cv-08985
 Debtors:    Roberto A. of the Tercero House,                      )
             ROBERTO A. TERCERO (Cal. Bar No. 143760)              )   INTERROGATORY
             444 S. Flower Street, Suite 900                       )   DISCOVERY REGARDING
             Los Angeles, California 90071                         )   THE DEPRIVATION OF
             Telephone: (323) 965-3998                             )   RIGHTS UNDER COLOR OF
                                                                   )   LAW, VIOLATING THE
                                                                   )   CLEAN HANDS DOCTRINE
                                                                   )   AND VIOLATING THE
                                                                   )   FOREIGN AGENT
                                                                   )   REGISTRATION ACT OF 1938
                                                                   )
                                                                   )
                                                                   )

 INTERROGATORY DISCOVERY REGARDING THE DEPRIVATION OF RIGHTS UNDER COLOR
 OF LAW, VIOLATING THE CLEAN HANDS DOCTRINE AND VIOLATING THE FOREIGN
 AGENT REGISTRATION ACT OF 1938


 INTERROGATORY:
 Federal Rules of Civil Procedures, Rule 37 imposes liability on anyone who fails to make disclosures or
 to cooperate in discovery.
 Admit ____ Deny ____

 INTERROGATORY:
 The UNITED STATES is a federal corporation and not the dejure constitutional government per 28 USC
 3002 §§ 15(A).
 Admit ____ Deny ____

 INTERROGATORY:
 The UNITED STATES federal corporation commissioned the SECURITIES AND EXCHANGE
 COMMISSION per 28 USC 3002 §§ 15(B).
 Admit ____ Deny ____

 INTERROGATORY:
 42 U.S.C. Subsection 242 imposes liability on anyone who, under color of law, deprives any person “of
 any rights, privileges or immunities secured by the Constitution and laws.”
 Admit ____ Deny ____

 INTERROGATORY:
 Color of law means the appearance or semblance, without the substance, of legal right. State v. Brechler,
 185 Wis. 599, 202 N.W. 144, 148; and all agents and agencies of the UNITED STATES are now liable to
 us under 42 U.S.C. subsection 1983.
 Admit ____ Deny ____

 INTERROGATORY:
                                                                                             1 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 16 of 24 Page ID
                                 #:786
 PJJ-00001-5-INTERROGATORY


 The SECURITIES AND EXCHANGE COMMISSION has no contract with Patrick Johnson, that
 was knowingly, willingly and voluntarily entered into with a wet ink autograph allowing the
 SECURITIES AND EXCHANGE COMMISSION to violate rights under color of law.
 Admit ____ Deny ____

 INTERROGATORY:
 The SECURITIES AND EXCHANGE COMMISSION operates under color of law vs. constitutional law.
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
 Bar No. 295576) are sworn to the BRITISH ACCREDITATION REGISTRY et al, which is foreign to the
 United States of America (Major).
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
 Bar No. 295576) have not disclosed that they are operating in admiralty jurisdiction and not
 constitutional.
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
 Bar No. 295576) secretly created a trust(s) and gave the trust(s) names similar to the names of the alleged
 DEFENDANTS with the full intention to deceive the alleged DEFENDANTS into unknowingly,
 unwillingly and involuntarily taking fiduciary responsibility for the trust(s) that were created without full
 disclosure, which, among many things, violates the Clean Hands Doctrine
 Admit ____ Deny ____

 INTERROGATORY:
 When the UNITED STATES OF AMERICA (minor) and/or any of its agents or agencies declares that
 one of its creations, namely an ens legis, owes a debt, the UNITED STATES OF AMERICA is obligated
 to settle and/or discharge declared debts, public and private, dollar for dollar per the UNITED STATES
 CONGRESSIONAL expressed promise with HOUSE JOINT RESOLUTION 192 of 1933.
 Admit ____ Deny ____

 INTERROGATORY:
 The SECURITIES AND EXCHANGE COMMISSION prevented NVC FUND, LLC’S from reaping
 anticipated returns of $210,000,000 from activities during 2017 – 2020.
 Admit ____ Deny ____

 INTERROGATORY:
 The SECURITIES AND EXCHANGE COMMISSION deposed Standard and Partners regarding Case
 No. 2:20-cv-08985 with no rebuttal to the accuracy of the report or the valuation amounts.
 Admit ____ Deny ____

 INTERROGATORY:


                                                                                                2 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 17 of 24 Page ID
                                 #:787
 PJJ-00001-5-INTERROGATORY


 “The attorneys for the SECURITIES AND EXCHANGE COMMISSION are herein asked to deliver
 Patrick Johnson certified copies of their signed and sworn statements pursuant to the Foreign Agent
 Registration Act of 1938”, This statement is on this page.
 Admit ____ Deny ____

 INTERROGATORY:
 “The attorneys for the SECURITIES AND EXCHANGE COMMISSION are herein demanded to cease
 and desist until certified copies of their signed and sworn statements pursuant to the Foreign Agent
 Registration Act of 1938 have been received by Patrick Johnson, This statement is on this page.
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and MANUEL VAZQUEZ (Cal. Bar
 No. 295576) are now aware that if anyone associated with the PATRICK JOHNSON ESTATE comes to
 the venue referred to as a courtroom, everyone required to sign a sworn statement pursuant to the Foreign
 Agent Registration Act of 1938 will be required in open court to deliver certified copies of those
 statements.
 Admit ____ Deny ____

 INTERROGATORY:
 Liability and default are just outcomes for any person dealing deceptively, fraudulently and with unclean
 hands, even if it’s the attorneys and agents of and for the SECURITIES AND EXCHANGE
 COMMISSION.
 Admit ____ Deny ____

 INTERROGATORY:
 The SECURITIES AND EXCHANGE COMMISSION and the U.S. SECURITIES AND EXCHANGE
 COMMISSION are two separate corporations.
 Admit ____ Deny ____

 INTERROGATORY:
 Neither Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel, MANUEL VAZQUEZ (Cal. Bar No.
 295576) Michele Wein Layne, Regional Director, Katherine E. Zoladz, Associate Regional Director,
 Amy J. Longo, Regional Trail Counsel, U.S. SECURITIES AND EXCHANGE COMMISSION nor the
 SECURITIES AND EXCHANGE COMMISSION have a valid contract between themselves and any
 entity of the PATRICK JOHNSON ESTATE whatsoever, nor have any of them been injured by the estate
 herein mentioned, therefore, are fraudulent and unclean in their declaration to be plaintiffs in this matters.
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel, MANUEL VAZQUEZ (Cal. Bar No.
 295576) U.S. SECURITIES AND EXCHANGE COMMISSION nor the SECURITIES AND
 EXCHANGE COMMISSION are attorneys for the plaintiffs and therefore cannot admit evidence into the
 court.
 Admit ____ Deny ____




                                                                                                 3 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 18 of 24 Page ID
                                 #:788
 PJJ-00001-5-INTERROGATORY


 You have 30 days to respond, failure to respond is your agreement to dismiss this case and the alleged
 debt and to honor the claim and cease and desist any and all contact with any facet of the PATRICK
 JOHNSON ESTATE ad infinitum, per 49 CFR 604.22.


 Dated: ___________________                  I affirm to God my answers are true and correct,




                                             Roberto A of the Tercero Family




                                                                                            4 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 19 of 24 Page ID
                                 #:789
 PJJ-00001-5-INTERROGATORY




                                                                  5 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 20 of 24 Page ID
                                 #:790
 PJJ-00001-5-INTERROGATORY



 Creditors: Patrick Johnson, PATRICK JOHNSON the ens legis         )
            and                                                    )
                                                                   )
             VS.                                                   )   Case No. 2:20-cv-08985
                                                                   )
 Debtors:    Michele Wein Layne, Regional Director,                )   INTERROGATORY
             444 S. Flower Street, Suite 900                       )   DISCOVERY REGARDING
             Los Angeles, California 90071                         )   THE DEPRIVATION OF
             Telephone: (323) 965-3998                             )   RIGHTS UNDER COLOR OF
                                                                   )   LAW, VIOLATING THE
                                                                   )   CLEAN HANDS DOCTRINE
                                                                   )   AND VIOLATING THE
                                                                   )   FOREIGN AGENT
                                                                   )   REGISTRATION ACT OF 1938
                                                                   )
                                                                   )
                                                                   )

 INTERROGATORY DISCOVERY REGARDING THE DEPRIVATION OF RIGHTS UNDER COLOR
 OF LAW, VIOLATING THE CLEAN HANDS DOCTRINE AND VIOLATING THE FOREIGN
 AGENT REGISTRATION ACT OF 1938


 INTERROGATORY:
 Federal Rules of Civil Procedures, Rule 37 imposes liability on anyone who fails to make disclosures or
 to cooperate in discovery.
 Admit ____ Deny ____

 INTERROGATORY:
 The UNITED STATES is a federal corporation and not the dejure constitutional government per 28 USC
 3002 §§ 15(A).
 Admit ____ Deny ____

 INTERROGATORY:
 The UNITED STATES federal corporation commissioned the SECURITIES AND EXCHANGE
 COMMISSION per 28 USC 3002 §§ 15(B).
 Admit ____ Deny ____

 INTERROGATORY:
 42 U.S.C. Subsection 242 imposes liability on anyone who, under color of law, deprives any person “of
 any rights, privileges or immunities secured by the Constitution and laws.”
 Admit ____ Deny ____

 INTERROGATORY:
 Color of law means the appearance or semblance, without the substance, of legal right. State v. Brechler,
 185 Wis. 599, 202 N.W. 144, 148; and all agents and agencies of the UNITED STATES are now liable to
 us under 42 U.S.C. subsection 1983.
 Admit ____ Deny ____

 INTERROGATORY:
                                                                                             1 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 21 of 24 Page ID
                                 #:791
 PJJ-00001-5-INTERROGATORY


 The SECURITIES AND EXCHANGE COMMISSION has no contract with Patrick Johnson, that
 was knowingly, willingly and voluntarily entered into with a wet ink autograph allowing the
 SECURITIES AND EXCHANGE COMMISSION to violate rights under color of law.
 Admit ____ Deny ____

 INTERROGATORY:
 The SECURITIES AND EXCHANGE COMMISSION operates under color of law vs. constitutional law.
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
 Bar No. 295576) are sworn to the BRITISH ACCREDITATION REGISTRY et al, which is foreign to the
 United States of America (Major).
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
 Bar No. 295576) have not disclosed that they are operating in admiralty jurisdiction and not
 constitutional.
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and/or MANUEL VAZQUEZ (Cal.
 Bar No. 295576) secretly created a trust(s) and gave the trust(s) names similar to the names of the alleged
 DEFENDANTS with the full intention to deceive the alleged DEFENDANTS into unknowingly,
 unwillingly and involuntarily taking fiduciary responsibility for the trust(s) that were created without full
 disclosure, which, among many things, violates the Clean Hands Doctrine
 Admit ____ Deny ____

 INTERROGATORY:
 When the UNITED STATES OF AMERICA (minor) and/or any of its agents or agencies declares that
 one of its creations, namely an ens legis, owes a debt, the UNITED STATES OF AMERICA is obligated
 to settle and/or discharge declared debts, public and private, dollar for dollar per the UNITED STATES
 CONGRESSIONAL expressed promise with HOUSE JOINT RESOLUTION 192 of 1933.
 Admit ____ Deny ____

 INTERROGATORY:
 The SECURITIES AND EXCHANGE COMMISSION prevented NVC FUND, LLC’S from reaping
 anticipated returns of $210,000,000 from activities during 2017 – 2020.
 Admit ____ Deny ____

 INTERROGATORY:
 The SECURITIES AND EXCHANGE COMMISSION deposed Standard and Partners regarding Case
 No. 2:20-cv-08985 with no rebuttal to the accuracy of the report or the valuation amounts.
 Admit ____ Deny ____

 INTERROGATORY:


                                                                                                2 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 22 of 24 Page ID
                                 #:792
 PJJ-00001-5-INTERROGATORY


 “The attorneys for the SECURITIES AND EXCHANGE COMMISSION are herein asked to deliver
 Patrick Johnson certified copies of their signed and sworn statements pursuant to the Foreign Agent
 Registration Act of 1938”, This statement is on this page.
 Admit ____ Deny ____

 INTERROGATORY:
 “The attorneys for the SECURITIES AND EXCHANGE COMMISSION are herein demanded to cease
 and desist until certified copies of their signed and sworn statements pursuant to the Foreign Agent
 Registration Act of 1938 have been received by Patrick Johnson, This statement is on this page.
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel and MANUEL VAZQUEZ (Cal. Bar
 No. 295576) are now aware that if anyone associated with the PATRICK JOHNSON ESTATE comes to
 the venue referred to as a courtroom, everyone required to sign a sworn statement pursuant to the Foreign
 Agent Registration Act of 1938 will be required in open court to deliver certified copies of those
 statements.
 Admit ____ Deny ____

 INTERROGATORY:
 Liability and default are just outcomes for any person dealing deceptively, fraudulently and with unclean
 hands, even if it’s the attorneys and agents of and for the SECURITIES AND EXCHANGE
 COMMISSION.
 Admit ____ Deny ____

 INTERROGATORY:
 The SECURITIES AND EXCHANGE COMMISSION and the U.S. SECURITIES AND EXCHANGE
 COMMISSION are two separate corporations.
 Admit ____ Deny ____

 INTERROGATORY:
 Neither Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel, MANUEL VAZQUEZ (Cal. Bar No.
 295576) Michele Wein Layne, Regional Director, Katherine E. Zoladz, Associate Regional Director,
 Amy J. Longo, Regional Trail Counsel, U.S. SECURITIES AND EXCHANGE COMMISSION nor the
 SECURITIES AND EXCHANGE COMMISSION have a valid contract between themselves and any
 entity of the PATRICK JOHNSON ESTATE whatsoever, nor have any of them been injured by the estate
 herein mentioned, therefore, are fraudulent and unclean in their declaration to be plaintiffs in this matters.
 Admit ____ Deny ____

 INTERROGATORY:
 Sew Hoy , Michael R., MICHAEL R. SEW HOY (Cal. Bar No. 243391), Tercero, Roberto A.,
 ROBERTO A. TERCERO (Cal. Bar No. 143760), Vazquez, Manuel, MANUEL VAZQUEZ (Cal. Bar No.
 295576) U.S. SECURITIES AND EXCHANGE COMMISSION nor the SECURITIES AND
 EXCHANGE COMMISSION are attorneys for the plaintiffs and therefore cannot admit evidence into the
 court.
 Admit ____ Deny ____




                                                                                                 3 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 23 of 24 Page ID
                                 #:793
 PJJ-00001-5-INTERROGATORY


 You have 30 days to respond, failure to respond is your agreement to dismiss this case and the alleged
 debt and to honor the claim and cease and desist any and all contact with any facet of the PATRICK
 JOHNSON ESTATE ad infinitum, per 49 CFR 604.22.


 Dated: ___________________                  I affirm to God my answers are true and correct,




                                             Michele Wein of the Layne Family




                                                                                            4 | Page of 5
Case 2:20-cv-08985-ODW-DFM Document 77-1 Filed 05/30/21 Page 24 of 24 Page ID
                                 #:794
 PJJ-00001-5-INTERROGATORY




                                                                  5 | Page of 5
